Citation Nr: 9903939	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had a period of recognized guerilla service from 
January 1945 to August 1945.

This appeal arose from a November 1993 RO rating decision, 
which denied the appellant's claim of service connection for 
the cause of the veteran's death.  At that time, the 
appellant submitted medical evidence of treatment provided to 
the veteran within one year from his discharge.  Thereafter, 
the Board of Veterans' Appeals (Board) issued a November 1996 
Remand order wherein the Board well grounded the appellant's 
claim based on this medical evidence.  The Remand Order 
essentially directed the RO to contact the private physician 
for the purpose of substantiating the veteran's treatment for 
high blood pressure, angina pectoris and a stroke, all of 
which reportedly occurred within one-year of service 
discharge, and continued thereafter.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1979; the immediate 
cause of death was cerebral hemorrhage.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  No credible, probative, or competent evidence has not 
been presented which tends to show a nexus between a 
disability that caused the veteran's death and service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Entitlement to service 
connection for the cause of the veteran's death may be 
established where the evidence shows that a service connected 
disability caused or contributed substantially or materially 
to cause the veteran's death. 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. Id.

Pertinent law provides that service connection may be 
established for a disability resulting from personal injury 
incurred in or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Entitlement to 
service connection may also be granted if diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. § 3.303 (1998).

Where a veteran served 90 days or more during a period of war 
and cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one, which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Gober,  126 F.3d 
1464, 1468 (Fed. Cir. 1997); Anderson, supra; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" is required.  See Johnson v. Brown, 8 Vet. App. 
423, 426 (1995); Grottveit, 5 Vet. App. at 93.  However, lay 
persons are not competent to make a medical diagnosis or to 
relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).


BACKGROUND

The record contains a standard Navy letter signed by an 
admission and disposition officer at a military hospital.  
The letter has a smudged date of 2(?) August 1945.  The 
letter reveals the veteran's diagnoses of (1) malaria new, 
unclassified, repeated smear negative, probably incurred at 
Tayabas; and (2) Ascaris, infection, intestinal.  The letter 
shows a smudged admission date of 20 July 1945, and a smudged 
(?) August 1945 date of disposition.

The veteran's March 1946 Affidavit For Philippine Army 
Personnel reveals no wounds or illnesses.

The Certificate of Death, dated December 1979, shows that the 
veteran's death occurred on December [redacted], 1979, at the 
age of 72.  The disease or condition directly leading to death  
was cerebral hemorrhage.  A private physician named Dr. Vidal G. 
Raymundo was listed as the attending physician at the time of 
the veteran's death.

The appellant submitted an informal claim for VA death 
benefits in June 1993.

The appellant submitted a formal application for VA death 
benefits, VA Form 21-534, and a letter of signed by Dr. 
Vicente Sta Maria in August 1993.

Dr. Vicente Sta. Maria, in a letter dated in August 1993, 
certified that the veteran had been his patient off and on 
from 1946 until 1970 and that he had treated the veteran for 
(1) high blood pressure (220/110), (2) angina pectoriz, and 
(3) stroke.

In September 1993, the RO sent a letter to a private hospital 
for the purpose of obtaining records of the veteran's 
hospitalization and or treatment for cerebral hemorrhage on 
December [redacted], 1979.

The RO included a memorandum for the file which was signed by 
the Adjudication Officer.  The memorandum sets forth the 
credentials of Dr. Santa Maria, including his education, 
medical licensing information, and his current professional 
position and job title.  The memorandum additionally contains 
the following statements:

Dr. Santa Maria is a regular contributor of 
medical statements in support of VA 
claimants.  The statements usually identify 
medical conditions and show the period that 
treatment was rendered, oftentimes 40 to 50 
years ago.

This office has made numerous requests for 
Dr. Santa Maria's clinical and/or treatment 
files contemporaneous to the periods of 
alleged treatment; however, we have been 
advised by the doctor that all such records 
were destroyed by fire in 1983.

It is concluded, therefore, that statements 
from Dr. Santa Maria describing medical 
histories prior to 1983 are based solely upon 
the doctor's memory and are unsubstantiated 
by supportive medical documentation.  
Furthermore, it is deemed of no useful 
purpose to pursue further development of 
clinical records from Dr. Santa Maria for 
treatment rendered prior to 1983.

A September 1993 letter of "Certification" signed by a 
private physician, Dr. Raymundo, certified treatment provided 
to the veteran on the day of his death on 
December [redacted], 1979.

The RO sent a September 1996 letter to the appellant that set 
forth the parameters for receiving VA death benefits.  The 
appellant was then given another opportunity to submit 
evidence in support of her claim.  

A July 1998, Report of Field Examination is included in the 
record in response to the November 1996 Board Remand 
directing the RO to contact Dr. Santa Maria in order to 
substantiate his August 1993 report of treatment provided to 
the veteran.  At that time, the investigator found Dr. Santa 
Maria to be senile, and unable to communicate at the reported 
age of 89.  Based on interviews with Dr. Santa Maria's second 
wife and other witnesses, the investigator's conclusions 
revealed that Dr. Santa Maria was a honorary consultant from 
January 1993 to June 1993; he suffered a stroke after May 
1994 and deteriorated rapidly thereafter; "claims fixers" 
had been in touch with him during 1995 and 1996 without 
knowing that he was senile since the latter part of 1994 and 
that he was in the United States as a Naturalized American 
Citizen from October 1993 to May 1994.  Based on these 
findings the investigator concluded that medical 
certifications from October 1993 to the present should not be 
honored as they would not reflect Dr. Santa Maria's actual 
mental capacity.

An August 1998 "Memorandum for File" was included in the 
record, and essentially concurred with the investigator's 
conclusions.  The Adjudication Officer emphasized that the 
prior conclusion that medical certificates prepared for Dr. 
Sta. Maria's signature have no credibility and that they 
cannot be supported by actual clinical records of treatment 
and are, in fact, probably fraudulent.


ANALYSIS

As noted above, a claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his or her claim is well-grounded, 
that is, one which is meritorious on its own or capable of 
substantiation 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
80.

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  Although 
credibility is often determined by the demeanor of a witness, 
a document may also be credible evidence.  In a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).

The Board initially determined that the appellant had 
submitted a well-grounded claim, based on Dr. Santa Maria's 
August 1993 medical certification of treatment.  VA has a 
duty to assist claimants under 38 U.S.C.A. §§ 5103(a) and 
5107(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board finds that no 
additional development is now warranted.  Id.  On numerous 
occasions during the development of the appellant's claim, 
the RO informed the appellant of evidence required to 
substantiate her claim and throughout the appeal attempted to 
assist the appellant with developing evidence relevant to her 
claim.  Id.

At the outset, the Board emphasizes that during the veteran's 
lifetime, service connection was not in effect for any 
disability.  An analysis of the issue of entitlement to 
service connection for the cause of the veteran's death based 
upon an allegation that a previously recognized service-
connected disability caused or contributed to death, 
therefore, does not apply in this case.

In the appellant's case, the death certificate shows that the 
veteran died on December [redacted], 1979.  He was seventy-two 
years old.  According to the death certificate, the immediate 
cause of death was cerebral hemorrhage.  No medical evidence has 
been presented which would tend to show that a disease noted 
during service led to the veteran's death or that the 
cerebral hemorrhage was related to the veteran's military 
service.  With the exception of medical evidence provided by 
Dr. Santa Maria discussed below, there is no medical evidence 
that would warrant a finding of service connection on a 
presumptive basis for the cerebral hemorrhage which caused 
the veteran's death.

The record reflects the veteran's treatment that occurred 
toward the latter part of his service in August 1945.  These 
treatment records do not support the statement dated in 
August 1993 by Dr. Santa Maria.  As noted above, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 16, 20 (1991).  The Board finds that the statement from 
Dr. Santa Maria is of no probative value.  The record shows 
that the August 1993 statement was prepared for his signature 
and is not supported by any clinical records.  After 
extensive research, the Adjudication Officer has concluded 
that the statements have no credibility.  In Cruzada v. 
Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 1997), a non-
precedential memorandum decision, a judge for the United 
States Court of Veterans Appeals (Court) held that the 
Board's determination that Dr. Santa Maria's certification is 
not credible has a plausible basis in the record.  In Alcaide 
v. Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 1997), a non-
precedential memorandum decision, another judge of the Court 
affirmed a Board decision in which the Board's determined 
that Dr. Santa Maria's statements were minimally probative 
because they were based upon the doctor's memory of events 
occurring more than 25 years ago, and there was no clinical 
evidence to support the doctor's opinion.  

The circumstances in the Cruzada case were strikingly similar 
to those in the case at hand, wherein Dr. Santa Maria alleged 
that he had treated the veteran in question for many years 
for the condition that was at issue.  The Court, in Cruzada, 
noted that Dr. Santa Maria based his diagnosis in that case 
entirely on his recollection of events that occurred many 
years earlier -- more than 40 years, without the benefit of 
clinical records to consult, and yet, in spite of that, he 
was able to recall very specific information (i.e., the exact 
blood pressure reading that he supposedly recorded when 
examining the veteran more than 40 years earlier).  The Court 
held that his purported ability to recall that level of 
information under those circumstances was beyond what could 
reasonably be expected and, therefore, was speculative and 
insufficient to serve as a basis for service connection.  The 
Board believes that this case presents similar circumstances 
and that a similar conclusion is warranted.  This conclusion 
is supported by memorandums of record with regard to the RO's 
investigation of the above physician's records and other 
related matters.  The Adjudication Officer's conclusion that 
the statements prepared for Dr. Santa Maria's signature have 
no credibility and are, in fact, probably fraudulent is well 
supported by the record.

Additionally, the appellant has only offered her lay opinion 
concerning her husband's condition and his subsequent death, 
as reflected in her November 1994 substantive appeal wherein 
she surmises that the veteran's hypertension and heart 
disease directly contributed to the veteran's death.  It is 
clear that under the controlling case law she, as a 
layperson, is not qualified to provide competent evidence as 
to a matter requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Mere evidentiary 
assertions of the appellant, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate the veteran's death to any disability incurred or 
aggravated in service, do not constitute competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In the Board's opinion, there is no credible, probative, or 
competent evidence to support the appellant's claim that the 
cause of the veteran's death is related to his military 
service.  Accordingly, her claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 11 -


